UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-6926


CHARLES WATSON,

                  Petitioner - Appellant,

          v.

BRAD PERRITT,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:13-hc-02221-BO)


Submitted:   October 24, 2014               Decided:   November 5, 2014


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Watson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Charles Watson seeks to appeal the district court’s

orders   dismissing         as    untimely       his    28    U.S.C.      §    2254   (2012)

petition and denying his motion for reconsideration.                             The orders

are not appealable unless a circuit justice or judge issues a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(A) (2012);

Reid    v.    Angelone,       369    F.3d    363,      369    (4th    Cir.      2004).      A

certificate        of     appealability          will        not     issue      absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief   on    the      merits,     a   prisoner       satisfies      this     standard    by

demonstrating        that     reasonable         jurists      would      find     that    the

district      court’s     assessment        of   the     constitutional          claims    is

debatable     or     wrong.         Slack   v.    McDaniel,        529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Watson has not made the requisite showing.                           Accordingly, we

deny Watson’s motion for a certificate of appealability, deny

leave    to    proceed      in      forma    pauperis,        deny       his    motion    for

                                             2
consideration as moot, and dismiss the appeal.              We dispense with

oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the   materials     before   this   court   and

argument would not aid the decisional process.

                                                                   DISMISSED




                                       3